Case 2:20-cv-03649-PBT Document 38-4 Filed 01/06/21 Page 1 of 8




                       Exhibit C
            Case 2:20-cv-03649-PBT Document 38-4 Filed 01/06/21 Page 2 of 8




2000 Market Street
20th Floor
Philadelphia, PA 19103-3222
Tel (215) 299-2000 Fax (215) 299-2150
www.foxrothschild.com


ERIC E. REED
Direct No: 215.299.2741
Email: EReed@FoxRothschild.com




December 4, 2020

VIA EMAIL (JPECK@HOMANSPECK.COM)
Julianne L. Peck, Esq.
Homans Peck LLC
43 Paoli Plaza #426
Paoli, PA 19301

          Re:        Polysciences, Inc. v. Joseph T. Masrud, Civil Action No. 2:20-cv-03649-PBT

Dear Ms. Peck:

We write in response to your letter dated November 16, 2020 (the “November 16th Letter”).

First, while we agree with your description of the designation of documents as Attorneys’ Eyes
Only (“AEO”) pursuant to Paragraph 2 in the proposed Protective Order, we disagree with your
suggestion that Polysciences has intentionally mis-designated documents to frustrate Masrud’s
ability to prepare his defense. Further, we also disagree with your statement that trade secret
documents do not necessarily warrant a designation of AEO. The documents identified as
containing Polysciences’ trade secrets comprise “highly sensitive business . . . information, the
disclosure of which is highly likely to cause significant harm to . . . [Polysciences]” and hence fall
squarely in the bucket of documents designated as AEO pursuant to the Protective Order.

The following documents include: step-by-step, detailed manufacturing instructions outlining raw
materials, process parameters, and other procedures to synthesize the PEI products, prepare the
solution, and package the materials; design of the PEI chemistry, including molecular weight,
molecular structure, product form , and process and compounds used to create the desired pH of
the solution; key raw material supplier data and specifications; sourcing of novel and rare supply
materials; internal test procedures and methods to determine key material characteristics;
identification and selection of third party laboratories for testing of sterility, mycoplasma, heavy
metals and endotoxin; identification and selection of third party testing partners to determine
transfection efficiency, expression, and cell viability; selection of specific sterile filtering process
        Case 2:20-cv-03649-PBT Document 38-4 Filed 01/06/21 Page 3 of 8




Julianne L. Peck, Esq.
December 4, 2020
2

parameters to avoid techniques that could adversely impact polymer properties; strategy to pursue
development for improved solubility; the neutralization process and compounds used to produce
the desired pH; customer lists including customer specific pricing and product specifications,
customer contacts, product pricing and cost details and strategy, margins, competitive strategy
and product positioning, and sales history for top PEI products and future forecasts; and receipt of
confidential information from customers for specific product-related projects.

Polysciences 1203 (Polysciences Annual Revenue Chart)

Polysciences 2294 (Griffin to Griffin email with list of sales data spreadsheets from 2013-1018
under attachment)

Polysciences 2262-2286 (Batch Master/SAP1 Basic Training/Handout)

Polysciences 308-310 (“R&D Priorities Thoughts”)

Polysciences 345-346 (“free unstructured thoughts on Dopamine/Biotin monomers”)

Polysciences 228-238 (Development report MAXgene Transient Transfection Reagent Powder)

Polysciences 354-419 (FY2017 sales presentation)

Polysciences 420-488 (FY2018 sales presentation)

Polysciences 489-537 (FY2019 sales presentation)

Polysciences 930-931 (2019 LP Forecast)

Polysciences 1174-1189 (Business Plan)

Polysciences 1204-1234 (Polysciences Competitor PEI Products)

Polysciences 1347-2242 (ISO Design File #61)

Polysciences 966-1025 (Customer list of PEI purchases)

Polysciences 2288-2293 (Sales and Shipping information 2013-March 2018)

Polysciences 2295 (Sales and shipping information April 2018-July 9, 2019)

Polysciences 2296 (Sales forecasts)
        Case 2:20-cv-03649-PBT Document 38-4 Filed 01/06/21 Page 4 of 8




Julianne L. Peck, Esq.
December 4, 2020
3

Polysciences 43-57 (Formula: MAXgene Transient Tranfection Reagent Powder) Product No.
HX26406)

Polysciences 80-87 (Formula: PE MAX (MW 40,000) Product No. 24765)

Polysciences 98-102 (Formula: PE Linear (MW 2500) Product No. 24313)

Polysciences 103-112 (Formula: PE Linear, Product No. 23966)

Polysciences 113-118 (Formula: PE Linear (MW 2500), Product No. 24314)

Polysciences 119-133 (Formula: MAXgene Transient Transfection Reagent Powder, Product No.
HX26406)

Polysciences 134-138 (Formula: MAXgene Transient Transfection Reagent (Rev. 3) Product No.
26406)

Polysciences 139-150 (BOM: MAXgene GMP Transfection Reagent, Solution, Product No.
26406-1)

Polysciences 151-156 (Formula: PEI Max Hydrocholoride Salt, Product No. 24885)

Polysciences 157-163 (BOM: Transporter 5 Transfection Reagent, Product No. 26008-5)

Polysciences 164-169 (BOM: Transporter 5 Transfection Reagent, Product No. 26008-50)

Polysciences 1026-1092 (ISO Design File #66, MAXgene GMP Transfection Reagent, Powder,
Product No. 26435)

Polysciences 1199-1202 (Process steps to make PEI solid, PEI solution, and package solution)

Polysciences 1235-1343 (QC Specification worksheets for various PEI products)

Contrary to your assertions, the following personnel records are properly designated as AEO since
they contain personal information about Masrud and/or Griffin, the disclosure of which is highly
likely to cause significant harm to them:

Polysciences 932-945

Polysciences 950-957
        Case 2:20-cv-03649-PBT Document 38-4 Filed 01/06/21 Page 5 of 8




Julianne L. Peck, Esq.
December 4, 2020
4

Polysciences 1095-1128

Polysciences 1131-1148

Polysciences 1153-1160

Polysciences 1164-1171

Polysciences 242-302

Polysciences 316-327

Polysciences 347-352

That being said, and as a reminder, the Protective Order, at Paragraph 7 and 7(a), does offer a
remedy to your request. As stated in the Protective Order, Masrud and/or Griffin may be permitted
to view certain documents designated AEO if “counsel for the producing party agrees in advance.”
Therefore, we are willing to accommodate some of your requests to permit Masrud, or Griffin, to
view the following documents designated AEO, as identified here:

Masrud may view the following documents:

Polysciences 2258-2261

Polysciences 932-945

Polysciences 950-957

Polysciences 1095-1128

Polysciences 1131-1148

Polysciences 1153-1160

Polysciences 1164-1171

Polysciences 228-238

Polysciences 354-419

Polysciences 420-488
        Case 2:20-cv-03649-PBT Document 38-4 Filed 01/06/21 Page 6 of 8




Julianne L. Peck, Esq.
December 4, 2020
5

Polysciences 489-537

Polysciences 930-931

Polysciences 1174-1189

Polysciences 1347-2242

Polysciences 2287

Polysciences 1204-1234 (redacted)

Griffin may view the following documents:

Polysciences 2258-2261

Polysciences 242-302

Polysciences 316-327

Polysciences 347-352

Polysciences 2294

Polysciences 308-310

Polysciences 345-346

Polysciences 228-238

Polysciences 1347-2242

Polysciences 2287

Polysciences 2288-2293

Polysciences 2295

Polysciences continues to maintain that the following documents meet the requirements for AEO
designation. There is no indication on these documents that Masrud or Griffin authored or had
        Case 2:20-cv-03649-PBT Document 38-4 Filed 01/06/21 Page 7 of 8




Julianne L. Peck, Esq.
December 4, 2020
6

access to these documents. Therefore, we do not give either Masrud or Griffin permission to view
or have access to the following documents:

Polysciences 43-57

Polysciences 80-87

Polysciences 98-102

Polysciences 103-112

Polysciences 113-118

Polysciences 119-133

Polysciences 134-138

Polysciences 139-150

Polysciences 151-156

Polysciences 157-163

Polysciences 164-169

Polysciences 1026-1092

Polysciences 1199-1202

Polysciences 1235-1343

Polysciences 2296

Polysciences 966-1025

Polysciences 2262-2286

Polysciences 1203

Polysciences 1204-1207

Polysciences 1209-1234
        Case 2:20-cv-03649-PBT Document 38-4 Filed 01/06/21 Page 8 of 8




Julianne L. Peck, Esq.
December 4, 2020
7

I trust that this resolves your concerns, but we remain available if you wish to discuss this further.
Polysciences reserves all rights.

Sincerely yours,



Eric E. Reed
